J-A20036-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    THE ESTATE OF STEPHEN D. KANYA,            :      IN THE SUPERIOR COURT OF
    JR.                                        :           PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    INSECTARIUM AND BUTTERFLY                  :
    PAVILLION, INC.                            :      No. 1811 EDA 2021
                                               :
                       Appellant               :

               Appeal from the Judgment Entered August 6, 2021
      In the Court of Common Pleas of Philadelphia County Civil Division at
                              No(s): 190800986


BEFORE: STABILE, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                         FILED SEPTEMBER 08, 2022

        Insectarium    and    Butterfly   Pavilion,    Inc.   d/b/a   The   Philadelphia

Insectarium and Butterfly Pavilion (IBP) appeals from the judgment entered

in the Court of Common Pleas of Philadelphia County (trial court) in favor of

The Estate of Stephen D. Kanya, Jr. (the Estate) against IBP in the amount of

$11,000. The court had entered an Order making permanent a preliminary

injunction directing IBP to remove its personal property from real property

owned by the Estate and enjoining it from further entry. IBP challenges the

trial court’s issuance of the preliminary injunction on a number of bases, the



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A20036-22


trial court’s award of damages to the Estate, and several of the court’s

evidentiary rulings at the bench trial. We affirm.

                                               I.

                                               A.

       The relevant facts and procedural history of this case are as follows.

Stephen D. Kanya, Jr. (the Decedent) purchased the subject property, located

at 8042-8044 Frankford Avenue in Philadelphia (the Property) in July 1994.

When the Decedent passed away in 2006, the Property went into the Estate

and it is the record title holder.1 The Property is vacant land and IBP is located

on an adjacent parcel. IBP entered on the Property, without permission, and

has used it as a parking lot for its employees, visitors and customers, as well

as leaving tires, garbage and a disabled truck thereon.

       The Estate sent a cease and desist letter to IBP in December 2017

asserting that its use of the Property constituted a criminal trespass and

demanded that it no longer use the Property in any capacity. In 2019, IBP



____________________________________________


1 At the time of his death, the Decedent was domiciled in Cape May County,
New Jersey, and his will was admitted to probate in Cape May with letters
testamentary issued to his son, Stephen M. Kanya (Mr. Kanya). However, the
Decedent was survived by four other children, and in 2015, the beneficiaries
of the Estate filed a successful complaint to remove Mr. Kanya as executor
due to his improper conduct and failure to fulfill his duties in administering the
Estate. Although Mr. Kanya and the Estate initially reached an agreement for
him to purchase the Property by paying a monthly sum over a five-year period,
the Property remained within the Estate because Mr. Kanya did not make the
payments. (See N.T. Trial, 6/28/21, at 33).


                                           -2-
J-A20036-22


created a Facebook event page inviting guests to a July 25 “Monarch Beer

Garden” on the Property. The Estate sent a second cease and desist letter

upon learning of the event to IBP in advance of its occurrence. IBP held the

beer garden in disregard of the letter and continued to host similar activities.

       The Estate initiated this action in August 2019 by filing a complaint

against IBP for trespass.       It also filed a petition for preliminary injunction

seeking an order requiring: “(1) Defendants, their employees, visitors and/or

customers to cease entering upon the Property, (2) Defendants to cease

permitting automobiles to be parked on the Property, and (3) Defendants to

remove all items and fixtures that they placed on the Property.” (Petition for

Preliminary Injunction, 8/09/19, at 8). After holding a hearing on September

18, 2019, the trial court granted the preliminary injunction that same day.

However, the order did not list the specific obligations of IBP or include bond

requirement for the Estate.2 When Counsel for IBP contacted the Estate and

suggested that the order was invalid because of the bond omission, on

September 23, 2019, the Estate filed an emergency motion to modify the trial

court’s September 18, 2019 order, which the court granted that same day

without holding an additional hearing. The trial court amended its order to



____________________________________________


2 See Pa.R.C.P. 1531(b)(1) (providing that a preliminary injunction may be
granted only if a plaintiff files bond in an amount fixed by the court in order
to compensate any person sustaining damages by reason of granting
injunction in event injunction is later dissolved).


                                           -3-
J-A20036-22


include language tracking the relief the Estate requested in the petition for

preliminary injunction directing IBP to remove their personal property from

the Property and to cease any further trespass. The trial court stated that IBP

is “forbidden from trespassing on the [Property]” and its “obligations with

respect to the Property are as follows:     (1) Defendants, their employees,

visitors and/or customers are required to cease entering upon the Property,

(2) Defendants are required to cease permitting automobiles to be parked on

the Property, and (3) Defendants are required to remove all items and fixtures

that they placed on the Property.” (Order, 9/23/19). The modified order also

included a nominal bond requirement in the amount of $1.00. The trial court

explained that it amended the order five days after its entry (well within the

prescribed 30-day statutory timeframe) to include language expressly listing

IBP’s obligations and to correct the clerical error regarding the nominal bond.

(See Trial Court Opinion, 3/30/22, at 9); see also 42 Pa.C.S. § 5505.

                                       B.

      The trial court held a bench trial on the trespass action on June 28,

2021, via Zoom videoconference due to the Covid-19 pandemic. One of the

Decedent’s children, Justine Zaccardi, testified that she has been an executrix

to the Estate along with two other beneficiaries since January 2016.         Ms.

Zaccardi explained that the recorded deed to the Property is dated July 18,

1994, and lists only the Decedent as the grantee. (See N.T. Trial, at 17).

Likewise, the Philadelphia Real Estate Transfer Tax Certification identifies only


                                      -4-
J-A20036-22


the Decedent as the grantee, and the recorded mortgage satisfaction for the

Property lists only the Decedent as the mortgager.       (See id. at 18-19).

Counsel for IBP stipulated that all recorded documents related to the Property

since 1994 identify only the Decedent as the record owner and make no

reference to his son, Mr. Kanya. (See id. at 20-21).

      Ms. Zaccardi testified that she became aware of IBP’s use of the Property

in June 2016 and “it was being completely turned upside down. There were

dumpsters on there, they ripped up all the lawn, they took out trees.” (Id. at

37). Ms. Zaccardi was shown a Google aerial image of the Property depicting

IBP using it as a parking lot, with vehicles and its cherry picker parked on it

and “hundreds of . . . potted plants made from tires that were painted and

placed on the Property.” (Id. at 46). Ms. Zaccardi identified for the record

advertisements IBP posted on social media during the summer of 2019 lauding

the turnout at its prior beer party and promoting its “August beer garden, we

will have shopping, entertainment, games, beer and food again. . . . We will

also be making cocktails [] and adding another beer to our menu.” (Id. at

52). Ms. Zaccardi advised that the Estate has no insurance policy or licensing

agreement to host parties on the Property, and she noted that the events went

forward despite the cease and desist letters.

      Ms. Zaccardi further testified that there has been “a lot of vandalism on

the Property including taking down the fences. I’ve had the fence welded shut

and it was broken open. I’ve had locks cut numerous times on the Property.”


                                     -5-
J-A20036-22


(Id. at 58). The City of Philadelphia finally removed IBP’s cherry picker from

the Property in July 2020 after IBP ignored the Estate’s repeated requests that

it remove the truck because of vandalism in the area around it. (See id. at

59). Ms. Zaccardi averred that the lot “has just become a dump site” for IBP

trash and she observed garbage, debris and tires accumulating next to and

on the Property after the preliminary injunction was issued. (Id. at 61; see

id. at 63-64).

      As to damages, Ms. Zaccardi testified that the Estate incurred several

expenses to address trespassing on the Property totaling approximately

$10,000, including:     installing three security cameras with an associated

$75.00 monthly SIM card fee; installation of gates, fences and fencing repairs;

front gate work to weld gate shut and then repair work after it was cut and

welded open; numerous lock repairs; herbicide and plant removal; and

property survey to mark exact boundary lines. (See id. at 74-75).

      At several points during trial, counsel for IBP objected to the admission

of Estate exhibits, asserting that he had “been trying to follow these

documents and [. . . what] has been sent to me is a mess.” (Id. at 34; see

also id. at 30). The trial court overruled the objections, explaining that “what

is being brought up on the screen is what I received . . . This is what they

filed with the Court.   (Id. at 34-35; see id. at 49).     The trial court also

explained that court staff was controlling the documents displayed on the

screen in accordance with the parties’ submissions.


                                     -6-
J-A20036-22


       Counsel for IBP then sought to introduce a series of documents relating

to other real estate transactions processed by the Decedent, including an

August 2001 mortgage satisfaction transaction, unrecorded deeds concerning

other properties, and real estate transactions made by Decedent’s son, Mr.

Kanya. Counsel for the Estate objected to the admission of these documents

on the basis of relevance to the instant trespass action, and the trial court

sustained the objection. (See id. at 129-137).

       On July 7, 2021, the trial court entered its verdict in favor of the Estate

against IBP and awarded $10,000 in economic damages and $1,000 in

punitive damages.        The trial court also entered the September 23, 2019

preliminary injunction as a permanent injunction. IBP filed a post-trial motion

which the trial court denied on August 6, 2021, and entered judgment on the

verdict. IBP timely appealed and it and the trial court complied with Rule

1925. See Pa.R.A.P. 1925(a)-(b).3

                                               II.

       We begin by noting that “[a] permanent injunction is a permanent order

requiring an individual or entity to comply with mandatory conditions imposed



____________________________________________


3 Because the grant or denial of a permanent injunction is a question of law,
our standard of review is de novo, and our scope of review is plenary. See
Thomas A. Robinson Family Ltd. P’ship v. Bioni, 178 A.3d 839, 843 (Pa.
Super. 2017). “As in all equity matters, however, we must accept the trial
court’s factual findings and give them the weight of a jury verdict where they
are supported by competent evidence.” Id. (citation omitted).


                                           -7-
J-A20036-22


by the court.” Oberholzer v. Galapo, 274 A.3d 738, 746 (Pa. Super. 2022)

(citation omitted). “A permanent injunction may be granted only where: 1)

the party seeking the injunction has established that its right to relief is clear;

2) an injunction is necessary to avoid an injury where there no adequate

remedy at law, i.e., damages will not compensate for the injury; and 3) a

greater injury will result from refusing rather than granting injunctive relief.”

Id. (citation omitted).

                                               A.

       IBP first challenges the preliminary injunction on multiple, primarily

procedural grounds.        (See IBP Brief, at 20-27).4    IBP contends that the

method by which the Estate sought modification of the initial preliminary

injunction, by emergency petition without advance notice to IBP, was

inappropriate given that there were no emergency circumstances warranting

this action. (See id. at 23). The trial court did not hold a hearing on the

emergency petition, thereby depriving IBP of an opportunity to be heard in

violation of applicable procedural rules, rendering the modification invalid.5

(See id. at 23-25, 27).         IBP also contests the substantive content of the


____________________________________________


4 We address IBP’s issues concerning the preliminary injunction (listed as
issues A-C of its argument) together for ease of disposition and overlap of its
arguments in its brief.

5 See Pa.R.C.P. 1531(d) (setting forth procedure applicable when preliminary
injunction is granted without notice to defendant); Phila.L.R.C.P. 208.3(a)(1)
(governing procedure for deciding emergency motions).


                                           -8-
J-A20036-22


September 23, 2019 preliminary injunction, arguing that its terms are

“internally inconsistent and ambiguous” because it prohibited IBP from

entering the Property while simultaneously ordering it to remove items from

the lot. (Id. at 25).

      However, IBP’s claims concerning the process by which the preliminary

injunction was entered and modified are now moot. It is well-settled that “the

issuance of a permanent injunction supersedes a preliminary injunction.” PA

Energy Vision, LLC v. S. Avis Realty, Inc., 120 A.3d 1008, 1012 (Pa.

Super. 2015), appeal denied, 138 A.3d 6 (Pa. 2016) (citation omitted).

“Where a preliminary injunction is in force, the issuance of a permanent

injunction terminates the preliminary injunction.”     Id. (citation omitted)

(determining that because trial court “rendered a decision on the merits and

issued a permanent injunction[, a]ny issues regarding the granting of a

preliminary injunction cannot now be considered in this appeal.”).

      Here, the trial court’s issuance of the final, permanent injunction after

a bench trial superseded the preliminary injunction.           Hence, issues

contesting the validity of the process by which the preliminary order was

entered are now moot.

      Moreover, IBP’s claim that it lacked notice and an opportunity to be

heard concerning the preliminary injunction/emergency petition wholly

overlooks the fact that the modified order simply corrected a clerical error as

to the bond requirement and clarified IBP’s obligations under the injunction


                                     -9-
J-A20036-22


the court had entered just five days earlier, after a hearing, at which IBP

fully participated. The modified order memorialized the exact relief requested

in the Estate’s initial petition for preliminary injunction, which the court had

granted using general language in the initial order. The Estate only sought

clarification after IBP signaled that the injunction was unenforceable.

      Finally, regarding IBP’s challenge to the actual language of the

preliminary injunction, which is now operative via the permanent injunction,

we recognize that IBP views the order as “internally inconsistent” because it

enjoins IBP from entering the Property, while simultaneously requiring it to

remove chattel from the lot. However, we agree with the trial court that this

is an “illusory excuse,” as IBP “was palpably aware that they were able to

enter the premises to remove their items because the court Order plainly

stated that they were required to do so, giving them the privilege to enter

under those circumstances; thus they would not be trespassing.” (Trial Ct.

Op., at 12).

                                       B.

      IBP next claims it was prejudiced by the Estate’s failure to timely provide

it with trial exhibits thereby depriving counsel of the ability to meaningfully

review them, and by the trial court’s admission of the documents/video

footage into evidence over objection. (See IBP Brief, at 27-32). IBP contends

that although the Estate filed documents in January 2021, then in April of

2021 in advance of a settlement conference, and again in June 2021 just prior


                                     - 10 -
J-A20036-22


to the start of trial, there was “a perceived difference between the exhibits

that [the Estate] indicated [it] would present and the exhibits displayed by

the Court” during the virtual bench trial. (Id. at 29).

      “Admission of evidence is within the sound discretion of the trial court

and a trial court’s rulings on the admission of evidence will not be overturned

absent an abuse of discretion or misapplication of law.” Carlini v. Glenn O.

Hawbaker, Inc., 219 A.3d 629, 639 (Pa. Super. 2019) (citation omitted).

“To constitute reversible error, a ruling on evidence must be shown not only

to have been erroneous but harmful to the party complaining.” Id. (citation

omitted).

      In this case, the trial court overruled counsel’s objections to the Estate’s

exhibits and admitted them into evidence, reasoning:

             Appellants were provided with all evidence prior to the start
      of trial via a link from the Court. Appellant did not properly access
      the link provided to him which led to his exhibits being out of
      order. Appellant Counsel objected several times throughout the
      bench trial, stating that he did not receive the correct exhibits and
      that the exhibits being displayed on the screen were not what he
      possessed, to which the Court responded, “I am looking at an April
      14, 2001 pretrial settlement conference from Archer and Greiner
      and it’s identical to what I am looking at on the screen.” See N.T.
      Bench Trial, 6/28/21, at 50. Further highlighting that the exhibits
      were properly and timely provided months before the beginning
      of the bench trial and appellant counsel’s true issue, of which he
      is abundantly aware, was that he had accessed the wrong link.
      This was not due to an untimely submission by Appellees, but
      rather counsel’s apparent lack of preparation and relying on a
      separate link that was sent previously by Appellee’s counsel. Both
      parties were properly instructed to use the Court provided link to
      view exhibits. . . .




                                     - 11 -
J-A20036-22


             The trial court allowed Appellee’s counsel to display
       photographs and play video footage that was in evidence and
       provided to Appellant, via the court’s link before the start of trial
       in the pre-settlement motion dated April 14, 2021. The video
       footage was relevant, as it showed the Appellants trespassing onto
       the lot via security camera footage.

(Trial Ct. Op., at 23-24).

       The record supports the trial court’s assessment and reflects that

although counsel for IBP was repeatedly directed to focus on the documents

displayed by the court in accordance with the filings of the Estate in order to

keep the virtual proceeding moving forward, counsel appeared fixated on

noting perceived discrepancies between the items he downloaded in his office

and the trial exhibits. We discern no abuse of discretion in the trial court’s

admission of the Estate’s exhibits into evidence and IBP’s claim that it was

prejudiced in this regard merits no relief.

                                        C.

       IBP next contends the trial court’s award of damages to the Estate was

not supported by sufficient evidence and the Estate failed to meet its burden

of establishing the legitimacy of its claimed expenses. (See IBP Brief, at 32-

33).    IBP further maintains the amount of the $11,000 judgment was

excessive, given that IBP had no ability to “keep all members of the public off

[the Property]” and the “alleged trespassing as displayed by the videos is in

the vast majority of instances trespassing by entities other than Defendant or

agents of Defendant.” (Id. at 35-36).




                                      - 12 -
J-A20036-22


     Generally, the appropriate measure of compensatory damages for injury

to land where repairs are necessary is the associated costs borne by the

plaintiff. See Slappo v. J’s Dev. Associates, Inc., 791 A.2d 409, 415 (Pa.

Super. 2002). The plaintiff has a duty to present sufficient evidence from

which the factfinder can compute the proper amount of damages with

reasonable certainty. See id. With regard to punitive damages, an award is

appropriate “only in cases of outrageous behavior, where defendant’s

egregious conduct shows either an evil motive or reckless indifference to the

rights of others.” Pestco, Inc. v. Associated Products, Inc., 880 A.2d 700,

709 (Pa. Super. 2005) (citation omitted). “The determination of whether a

person’s actions arise to outrageous conduct lies within the sound discretion

of the fact-finder and will not be disturbed by an appellate court so long as

that discretion has not been abused.” Id. (citation omitted).

     As detailed above, the Estate presented the testimony of Ms. Zaccardi

regarding IBP’s long term persistent trespass on the Property and the costs

expended by the Estate to remedy damage caused by trespassing and

vandalism, as well as security measures taken in an effort to end the

trespassing. The trial court found:

            Appellant continuously and admittedly trespassed, used the
     lot for events and left behind machinery and chattel after being
     ordered to clear the lot. Further, Appellant admits that the reason
     it did not remove their chattel and machinery from the lot was due
     to the cost of doing so. These costs were then paid for by Appellee
     to have the items removed from the lot. . . .




                                      - 13 -
J-A20036-22


             Additionally, Appellant openly acted with a reckless
      indifference to the property right of Appellee. After repeated
      notice, Appellants continuously trespassed and deemed their use
      of the property to be better than that of the true owner.
      Appellants stated their plan to ignore the trial court’s preliminary
      injunction and further continued to host events and keep their
      property on the land in complete disregard for the fact they were
      trespassing.

            Accordingly, the trial court did not abuse its discretion when
      awarding damages for trespass [and] awarded compensatory
      damages in the amount that Appellee incurred costs to remove
      the abandoned property of Appellants, as well as punitive
      damages that correctly correspond with Appellants unacceptable
      disregard for the rights of others.

(Trial Ct. Op., at 14-15).

      Based on the foregoing, we conclude that the trial court had sufficient

and appropriate information to rule on the award of damages, and further find

that the $11,000 judgment was warranted under the circumstances of this

case. The record reflects that IBP not only trespassed on the Property, but

that it also hosted and promoted on social media events open to the public

thereon, despite the Estate’s cease and desist letters and lack of liability

insurance for events, in addition to the actual out-of-pocket expenses incurred

by the Estate to repair damage to fencing, gates and other items installed in

an effort to curb trespassing and vandalism. IBP’s challenge to the award of

damages and the amount of the judgment merits no relief.

                                      D.

      Finally, IBP contends the trial court erred in ruling that several of its

proffered exhibits were inadmissible at trial. (See IBP Brief, at 40-47). IBP


                                     - 14 -
J-A20036-22


attempted to admit documents relating to the real estate dealings of the

Decedent and his son Mr. Kanya in order to dispute the Estate’s ownership of

the Property.      IBP also relies on the “Bayes Theorem, a statistical tool

recognized by mathematicians” to show that Mr. Kanya provided the funds to

purchase 8042 Frankford Avenue, and the Property is, therefore, not an asset

of the Estate. (Id. at 45; see id. at 40).6

       “Evidence is relevant if it logically tends to establish a material fact in

the case, tends to make the fact at issue more or less probable, or supports a

reasonable inference or presumption about the existence of a material fact.”

A.Y. v. Janssen Pharm., Inc., 224 A.3d 1, 21 (Pa. Super. 2019); see also

Pa.R.E. 401. “Evidence that is not relevant is not admissible.” Pa.R.E. 402.

       Here, the trial court explained its ruling excluding IBP’s proffered

evidence as follows:

             [Documents     relating    to]   the     Decedent’s   other
       mortgages . . . were not admitted because they were in no way
       relevant to the present issue occurring at the disputed property.

             . . . Appellant sought to introduce documentation on the
       public record of multiple other real estate transactions that were
       processed by the decedent that the trial court properly determined
       had no relevance on the current proceeding and thus were
       inadmissible . . .

             Similarly, . . . defense counsel sought to admit several
       records involved with the Decedent’s and his son’s mortgages that
       were public record. The court did not err in not taking judicial
____________________________________________


6 IBP describes the Bayes Theorem as a means of “account[ing] for the effect
of each subsequent piece of data on the probability that a given hypothesis is
true.” (Id. at 45-46).

                                          - 15 -
J-A20036-22


         notice because the reason they were not admitted was because
         they were not relevant to the plot of land in question, nor the
         issues presented in this case.

                                     *     *      *

               Appellant’s attempt to offer Bayes Theorem as a piece of
         evidence is illogical and unavailing, as it supports no facts, and is
         a needless elaboration of the burden of proof. Thus, any attempt
         by Appellant to introduce a mathematical theory to skew the
         perception of a simple concept, is not relevant.

(Trial Ct. Op., at 16-17, 23).

         We agree with the trial court’s decision regarding irrelevance of the

documents to the instant action and the exclusion of the mathematical

theorem from evidence as it would serve only to overcomplicate and confuse

the straightforward issue of ownership of the Property by the Estate. Further,

despite IBP’s repeated emphasis on Mr. Kanya’s real estate dealings in this

appeal, the parties stipulated at trial that the Decedent was the only

individual listed on all of the recorded documents as record owner of the

Property since its purchase by Decedent in 1994.            The suggestion that a

statistical theorem could have aided the trial court as factfinder in assessing

the uncomplicated Property ownership issue is unavailing, at best.

         In sum, we discern no abuse of discretion or error of law in the trial

court’s issuance of the permanent injunction or the award of damages in favor

of the Estate against IBP. Accordingly, we affirm the judgment of the trial

court.

         Judgment affirmed.


                                         - 16 -
J-A20036-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/8/2022




                          - 17 -